


Prudential Investment Management, Inc. and the Noteholders signatory hereto
c/o Prudential Capital Group
2029 Century Park East, Suite 710
Los Angeles, CA 90067
As of September 27, 2013
ALEXANDER & BALDWIN, LLC
ALEXANDER & BALDWIN, INC.
822 Bishop Street
Honolulu, Hawaii 96801-3440
Re:
Modification to Agreement

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of June 4, 2012 (as amended or otherwise modified from
time to time, the “Agreement”), by and among Alexander & Baldwin, LLC, a Hawaii
limited liability company (the “Company”), Alexander & Baldwin, Inc., a Hawaii
corporation (“Holdings”), and the other Guarantors from time to time party
thereto, Prudential and each Prudential Affiliate (as defined therein) that is
or may become bound by certain provisions thereof. Capitalized terms used and
not otherwise defined herein shall have the meanings provided in the Agreement.
Reference also is made to that certain Revolving Line of Credit Agreement, dated
as of January 26, 2009 (as amended or otherwise modified from time to time, the
“GLP Asphalt Credit Agreement”), between First Hawaiian Bank and GLP Asphalt
LLC.
1.    Modification to Agreement. Pursuant to the provisions of paragraph 12C of
the Agreement, and subject to the terms and conditions of this letter agreement,
the undersigned holders of Notes (the “Noteholders”), the Company and Holdings
hereby agree that the GLP Asphalt Credit Agreement will not be deemed to
constitute a Principal Credit Facility notwithstanding anything to the contrary
in the definition of the term “Principal Credit Facility” for so long as the
aggregate of the outstanding principal and the unutilized commitment amounts for
all credit facilities under the GLP Asphalt Credit Agreement does not exceed
$40,000,000.
2.    Limitation of Modification. The modification effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other modification.
Except as expressly set forth in this letter agreement, each of the Agreement
and the documents related to the Agreement shall continue in full force and
effect.
3.    Representations and Warranties. The Company hereby represents and warrants
as follows: (i) No Default or Event of Default has occurred and is continuing;
(ii) each of the Company’s and Holdings’ entering into and performance of the
Agreement, as modified by this letter agreement, have been duly authorized by
all necessary limited liability company or corporate (as applicable) and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any governmental
authority) in order to be effective and enforceable; (iii) the Agreement, as
modified by this letter agreement, constitutes the legal, valid and binding
obligation of each of the Company and Holdings, enforceable against such Person
in accordance with its respective terms except as the enforceability thereof may
be limited by

SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------



bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general principles of
equity; and (iv) after giving effect to this letter agreement, each of the
representations and warranties of each of the Company and Holdings set forth in
the Agreement is true, correct and complete as of the date hereof (except to the
extent such representations and warranties expressly relate to another date, in
which case such representations and warranties are true, correct and complete as
of such other date).
4.    Reaffirmation of Guaranties. Each of the Guarantors hereby (a) consents to
the modification and the other transactions contemplated hereby, (b) confirms
its obligations under the Multiparty Guaranty (and any Joinder Agreement
executed in connection therewith) and its waivers, as set forth in the
Multiparty Guaranty, of each and every one of the possible defenses to such
obligations, (c) reaffirms its obligations under each of the other Transaction
Documents to which it is a party, and (d) acknowledges that the Multiparty
Guaranty (and any Joinder Agreement executed in connection therewith) continues
in full force and effect in respect of, and to secure, the obligations under the
Agreement, the Notes and the other Transaction Documents.
5.    Effectiveness.    This letter agreement shall become effective on the date
on which: (i) the Noteholders shall have received a fully executed counterpart
of this letter agreement from the Company and Holdings; and (ii) the Company
shall have paid Vedder Price P.C. its accrued and unpaid legal fees and
expenses, to the extent such fees and expenses have been invoiced.
6.    Miscellaneous.
(a)    This document may be executed in multiple counterparts, which together
shall constitute a single document. Delivery of executed counterparts of this
letter agreement by telefacsimile or other secure electronic format (pdf) shall
be effective as an original.
(b)    This letter agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the internal laws of New
York, excluding choice-of-law principles of the law of such state that would
permit the application of the laws of a jurisdiction other than such state.
[Remainder of the page intentionally left blank]



2
SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the counterpart of this
letter agreement in the space indicated below and return it to the Noteholders
at the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement among each party named as a signatory hereto.
Sincerely,
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By:/s/ Cornelia Cheng        
Title: Vice President
THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA
By:/s/ Cornelia Cheng        
Title: Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:    Prudential Investment Management,     Inc., as investment manager
By:/s/ Cornelia Cheng        
Title: Vice President
GIBRALTAR LIFE INSURANCE CO., LTD.

By:    Prudential Investment Management     (Japan), as Investment Manager
By:    Prudential Investment Management,     Inc., as Sub-Adviser
By:/s/ Cornelia Cheng        
Title: Vice President

SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------



THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:    Prudential Investment Management     (Japan), as Investment Manager
By:    Prudential Investment Management,     Inc., as Sub-Adviser
By:/s/ Cornelia Cheng        
Title: Vice President
PRUCO LIFE INSURANCE COMPANY
By:/s/ Cornelia Cheng        
Title: Assistant Vice President
PRUCO LIFE INSURANCE COMPANY OF
NEW JERSEY
By:/s/ Cornelia Cheng        
Title: Assistant Vice President
FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President





SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------





MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President






FORETHOUGHT LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President






THE PENN INSURANCE AND ANNUITY COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President






FARMERS NEW WORLD LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        

SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------



Vice President






PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY


By: Prudential Investment Management, Inc., as investment manager


By: /s/ Cornelia Cheng        
Name:    Cornelia Cheng
Title:    Vice President






UNITED OF OMAHA LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President






COMPANION LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President






MTL INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President

SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------











PHYSICIANS MUTUAL INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/ Cornelia Cheng        
Vice President







SAN_FRANCISCO/#11326.2

--------------------------------------------------------------------------------






Accepted and agreed to
as of the date first
appearing above:
ALEXANDER & BALDWIN, LLC, a Hawaii limited liability company
By: /s/ Nelson N. S. Chun
Its: Senior Vice President
and Chief Legal Officer


By: /s/ Paul K. Ito
Its: Senior Vice President, Chief Financial
Officer, Treasurer and Controller






ALEXANDER & BALDWIN, INC. a Hawaii corporation
By: /s/ Nelson N. S. Chun
Its: Senior Vice President
and Chief Legal Officer


By: /s/ Paul K. Ito
Its: Senior Vice President, Chief Financial
Officer, Treasurer and Controller





SAN_FRANCISCO/#11326.2